 Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.628 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF UTAH


 RON PARSONS,

         Plaintiff,
                                                         MEMORANDUM DECISION
 vs.                                                          & ORDER

 NATIONAL INTERSTATE INSURANCE                           Case No. 1:21-CV-00052-DAK
 CO.; LATITUDE SUBROGATION
 SERVICES; ERIC BARNES, an                                   Judge Dale A. Kimball
 individual; RACHEL SOBOSLAY, an
 individual; and DOES 1–10;

         Defendants.


       This matter is before the court on two motions: Defendants’ Eric Barnes (Barnes) and

Rachel Soboslay’s (“Soboslay”) (collectively, “Individual Defendants”) Motion to Dismiss for

Lack of Personal Jurisdiction (ECF No. 11); and Plaintiff Ron Parsons’ (“Parsons”) Motion for

Remand. (ECF No. 12.) The court does not feel that a hearing is necessary to resolve these

motions and issues the following Memorandum Decision and Order.

                                         INTRODUCTION

       Both parties filed complaints in Utah state court and involve the same basic set of facts.

On November 9, 2016, Plaintiff was involved in a motor vehicle accident in Texas involving two

semi-trucks. (Compl. at ¶ 12, ECF No. 2-1.) Plaintiff sustained injuries during that accident and

sought compensation from his employer. Following the accident, National Interstate, Plaintiff’s

employer’s worker’s compensation carrier, paid Plaintiff $443,803.18 in workers’ compensation

benefits. Plaintiff also sought Uninsured Motorist Coverage (“UIM/UM”) benefits through
 Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.629 Page 2 of 14




National Interstate. (Compl. at ¶¶ 70–77.) According to Plaintiff, National Interstate unfairly and

incorrectly denied Plaintiff’s request for UIM/UM benefits.

       On February 23, 2020, Plaintiff filed his Complaint in Utah State court and asserted ten

causes of action against National Interstate, the Individual Defendants, Latitude Subrogation

Services (“Latitude”), and Does 1–10. Plaintiff’s Complaint recounts the facts detailed in the

previous paragraph and is premised entirely on National Interstate’s alleged improper denial of

UIM/UM benefits. This Complaint was not served on National Interstate until March 30, 2021.

The state court docket does not show when or if the Individual Defendants or Latitude were

served with the complaint.

       Between the time that Plaintiff filed his Complaint and National Interstate accepted

service of the same, National Interstate filed its own Complaint in Utah state court on March 9,

2021. National Interstate’s Complaint details the same semi-truck accident and Plaintiff’s

workers’ compensation payments but does not mention his UIM/UM benefits claim. The main

thrust of National Interstate’s Complaint revolves around Parsons’ alleged $750,000 settlement

obtained from the other semi-truck driver involved in the accident. Thus, National Interstate’s

Complaint seeks, in relevant part, to have a Utah State court enter an order: (1) “[f]or a

declaration and judgment in favor of [National Interstate] and against Parsons in the amount of

the settlement proceeds”; and (2) “[f]or an order specifically directing Parsons (or his attorneys)

to remit to [National Interstate] the portion of the settlement funds from the alleged at-fault party,

as required by [Utah law].” (National Interstate’s Compl. at 4–5.) Thus, Parson’s Complaint

seeks different relief—payment of UIM/UM benefits—than National Interstate’s Complaint—

subrogation of Parson’s settlement.




                                                  2
 Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.630 Page 3 of 14




       On April 9, 2021, after National Interstate accepted service of Parsons’ state court

complaint, it filed a notice of removal stating that it and the Individual Defendants consented to

the removal. That same day, the Individual Defendants filed a Motion to Dismiss for lack of

personal jurisdiction in Utah state court pursuant to Utah Rule of Civil Procedure 12(b)(2).

According to the Notice of Removal, the Individual Defendants’ state court Motion to Dismiss is

“offered only in the alternative to their request for dismissal from this action for lack of personal

jurisdiction” in federal court. (ECF No. 2 at 2.) A few weeks later, on April 30, 2021, the

Individual Defendants filed a Motion to Dismiss for Lack of Personal Jurisdiction in this court

pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure. (ECF No. 11.) Shortly after

receiving the Notice of Removal, Plaintiff filed a Motion for Remand. (ECF No. 12).

                                            DISCUSSION

       The court must first determine if removal was proper in this instance before it can decide

the jurisdictional issue. Thus, this memo will (A) discuss Plaintiff’s Motion for Remand before it

can decide (B) whether the court may exercise jurisdiction over the Individual Defendants.

A. Motion for Remand

   Plaintiff raises multiple arguments for why removal was improper here. Namely, that

Defendants: (1) failed to allege complete diversity; (2) failed to show unanimity and proof of

consent of all parties; and (3) waived their right to removal by litigating in state court. The court

will discuss each argument in turn.

   1. Complete Diversity of Citizenship

       “[A] defendant seeking to remove a case to federal court must file in the federal forum a

notice of removal ‘containing a short and plain statement of the grounds for removal.’” Dart

Cherokee Basin Operating Co. LLC v. Owens, 574 U.S. 81, 87 (2014) (quoting 28 U.S.C. §



                                                  3
    Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.631 Page 4 of 14




1446(a)). Where removal is based on diversity of citizenship, the removal must set forth the

citizenship of each party so the court can determine whether there is complete diversity. Siloam

Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1239 (10th Cir. 2015).

        Plaintiff complains that Defendants failed to meet the requirement of showing complete

diversity in its notice of removal because the notice merely states that the Individual Defendants

are “citizen[s] of the state of” Ohio and Indiana. According to Plaintiff, these “mere assertion[s]

of citizenship” unaccompanied by “specific facts that would allow a Court to determine [their]

accuracy” are “wholly insufficient for the purposes of removal.” (ECF No. 12 at 7 (citation

omitted).) Instead, Parsons suggests that Defendants “could have easily alleged, if true, that both

Barnes and Soboslay respectively had a true, fixed, and permanent home and principal

establishment and to which they intend to return whenever they are absent from it.” (ECF No. 21

at 3 (footnote and internal formatting omitted).) The court is unconvinced by Plaintiff’s

arguments.

        The court eschews Plaintiff’s suggestion that such a rote phrase would have better

satisfied the notice of removal requirements. Indeed, Plaintiff’s argument, in essence, would

simply require a removing defendant to define citizenship. After all, the language “true, fixed,

and permanent home and principal establishment to which they intend to return” is simply how

some courts define citizenship or domicile. Additionally, Plaintiff has offered no authoritative

source that suggests that the removal statute requires a more detailed assertion of citizenship.

Lastly, the cases Plaintiff cited 1 do not stand for the proposition that allegations of citizenship are




1
 Plaintiff’s reliance on and quotation from Stine v. Moore is entirely unhelpful. 213 F.2d 446,
448 (5th Cir. 1954). First, the language quoted from Stine is the appellant’s suggested definition
of domicile, and the definition is not expressly adopted by the court. Second, this case is, again,
discussing the issue of residence versus citizenship and, therefore, is unhelpful here.
                                                   4
    Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.632 Page 5 of 14




insufficient, rather the cases indicate that allegations of residency are insufficient. See, e.g.,

Nasco, Inc. v. Norsworthy, 785 F. Supp. 707, 709 (M.D. Tenn. 1992); J.C. Whitney & Co. v.

Renaissance Software Corp., 98 F. Supp. 2d 981, 984 (N.D. Ill. 2000) (noting that the “plaintiff

allege[d] that both defendants . . . [were] residents of Massachusetts . . . but plaintiff makes no

allegation regarding the citizenship of [defendants]”)).

        Thus, the court rejects Plaintiff’s argument 2 that the Notice of Removal was insufficient

because Defendants failed to sufficiently allege complete diversity of citizenship.

     2. Unanimity & Consent of Defendants

        According to section 1441, “all defendants who have been properly joined and served

must join in or consent to removal of the action.” 28 U.S.C. § 1446(2)(A) (emphasis added). This

rule is sometimes referred to as the rule of unanimity. See Jarvis v. FHP of Utah, Inc., 874 F.

Supp. 1253, 1254 (D. Utah 1995). Caselaw and the plain language of section 1441 indicate that

parties not yet served do not need to join or consent to removal. See 28 U.S.C. § 1446(2)(A); see

also Cramer v. Devera Mgmt. Corp., No. 04-2102-JWL, 2004 WL 1179375, at *2 (D. Kan. May

27, 2004) (“It is well settled, though, that a defendant who has not been served need not join in

or consent to removal.” (collecting cases)).

        Plaintiff initially complains that the rule of unanimity has not been satisfied because

Latitude’s lack of consent “is not evident” or “directly explain[ed]” “on the face of the removal

papers.” (ECF No. 12 at 8–9.) To support this argument, Plaintiff cites three pre-aughts, out-of-

circuit district court opinions. Plaintiff’s cites are inapposite to the situation here.




2
  In all candor, the court is irked by Plaintiff’s argument. Plaintiff’s argument hints at or suggests
to the court that Defendants are misleading or withholding about the Individual Defendants’
citizenship. If Plaintiff wishes to challenge the Individual Defendants’ citizenship, he must have
some basis for so doing and should actually make those allegations.
                                                    5
 Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.633 Page 6 of 14




       First, Plaintiff’s cite to P-Nut Carter’s Fireworks, Inc. v. Carrey is misplaced because, in

that case, both defendants had been served. 685 F. Supp. 952, 953 (D.S.C. 1988). Despite both

defendants being properly served, one defendant failed to obtain his co-defendant’s consent or

explain his absence. Id. More specifically, the defendant tried to argue the exception to the rule

of unanimity by arguing the co-defendant was a “nominal party” and, therefore, did not need to

consent to removal. Id. The court rejected this argument. Id. at n.3. Thus, because both

defendants were served in P-Nut Carter’s Fireworks, Inc.which is not the case with Latitude

herethe court finds this case is inapplicable.

       Second, Plaintiff’s cite to Johnson v. Nutrex Research, Inc. is unpersuasive because,

again, all defendants had been properly served before one of the parties filed the notice of

removal. 429 F. Supp. 2d 723, 727 (D. Md. 2006). After establishing that all defendants had been

served, the Johnson court then notes that the notice of removal did not state why the co-

defendant did not “join in or consent to the removal in a timely manner.” Id. The court, therefore,

premised its holding on the fact that the co-defendant “was in receipt of a copy of the complaint.

. . but otherwise failed to join in or consent” to the removal. Id. at 728. Again, that is different

from the situation here where Latitude has not been served and Defendants so stated in their

Notice of Removal. Thus, the court finds Plaintiff’s reliance on Johnson is unhelpful.

       Lastly, Plaintiff’s reliance on Egle Nursing Home, Inc. v. Erie Insurance Group, et al., is

similarly distinguishable. 981 F. Supp. 932, 933 (D. Md. 1997). In that case, Erie Insurance

Group was “undisputedly a trade name used by the Erie Insurance Company and the Erie

Insurance Exchange”—the co-defendants in that case. Id. at 933. When Erie Insurance Co. and

Erie Insurance Exchange filed their notice of removal, they failed to explain that Erie Insurance

Group was a nominal party and did not need to consent to the removal. Id. at 933–34. Thus, it


                                                   6
    Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.634 Page 7 of 14




was the parties’ failure to invoke and explain the nominal party exception in the notice of

removal that rendered removal improper. Id. Again, that is entirely different from here because:

(1) this situation does not include an assertion of the nominal party exception; and (2)

Defendants’ notice of removal states that Latitude has not been served, thereby indicating to the

court that their consent is not necessary.

        For the foregoing reasons, the court rejects Plaintiff's argument here. Defendants’

adequately explained Latitude’s absence and lack of consent. 3 Stating that Latitude had not been

served is a sufficient explanation because that informs the court as to why their consent is

missing and not necessary. To require more strikes the court as unnecessary hand-holding. Had

Defendants failed to include the fact that Latitude had not yet been served in the Notice of

Removal, the court may have come to a different conclusion. Thus, the court rejects Plaintiff’s

argument that Latitude’s consent was not adequately explained and that the rule of unanimity

was not satisfied.

     3. Waiver by Litigation

        Federal courts are of limited jurisdiction; thus, “[t]here is a presumption against removal

jurisdiction, and the party seeking removal has the burden of proof to establish jurisdiction.”

Anderson v. Lehman Bros. Bank, FSB, 528 F. App'x 793, 795 (10th Cir. 2013) (citations

omitted). This presumption, however, should “not be interpreted as a hostility toward removal



3
  Again, the court is irked by Plaintiff’s argument. Plaintiff rhetorically asks: “The important
question here is why did National Interstate not contact Latitude to ask for its consent? Or, in the
alternative, if National Interstate did contact Latitude, why did Latitude not give its consent?”
(ECF No. 21 at 5.) This is not an important or relevant question. As detailed above, the law does
not ask this question nor require this sort of action from National Interstate. Further, Plaintiff’s
argument again seemingly suggests or implies—without evidence—that Defendants have been
misleading or withholding to the court in its notice of removal. The court takes such suggestions
seriously. Thus, if Plaintiff wishes to argue that Defendants have attempted to mislead the court
it should expressly make that allegation rather than dabbling in hypotheticals.
                                                 7
 Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.635 Page 8 of 14




cases in the federal courts.” New Mexico ex rel. Balderas v. Valley Meat Co., LLC, No. 14-1100

JB/KBM, 2015 WL 3544288, at *7 (D.N.M. May 20, 2015) (citations omitted).

        The facts of this case find their way into a narrow gap in the case law regarding waiver of

the right to remove by a defendant’s state-court participation. The first applicable case is Akin v.

Ashland Chemical Co. in which the court discusses when the right to removal accrues. 156 F.3d

1030 (10th Cir. 1998). In Akin, the court was tasked with determining whether the removal was

timely and whether one of the defendants could not properly consent to removal because it had

participated in the state court proceeding. Id. at 1035–36. In addressing the timeliness of

removal, the Tenth Circuit noted that the right to remove does not begin to run until “the

defendant is able to intelligently ascertain removability.” Id. at 1036 (citation omitted). This

articulation of the right to removal was then applied to a defendant “who had previously filed a

motion for summary judgment in state court.” Id. In holding that the defendant did not waive its

right to consent to the removal, the court reasoned “that a defendant who actively invokes the

jurisdiction of the state court and interposes a defense in that forum is not barred from the right

to removal in the absence of adequate notice of the right to remove.” Id. Thus, the Akin court

seemingly suggests that a defendant cannot waive its right to remove before that right has

accrued—or, to use the Tenth Circuit’s language, before there is “clear and unequivocal notice”

of that right. Id.

        The Akin court’s conclusion is, to some extent, still good law despite the Tenth Circuit’s

subsequent discussion of waiver by participation in City of Albuquerque v. Soto Enterprises, Inc.,

864 F.3d 1089, 1098 (10th Cir. 2017). In Soto Enterprises, the Tenth Circuit acknowledged that

waiver by participation is guided by the common law’s waiver principles. Id. at 1097 (“We

conclude that, because waiver is a common law creation not included in the removal statutes, it



                                                  8
 Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.636 Page 9 of 14




does not qualify as ‘any defect’ under § 1447(c).”). This common law doctrine generally holds

that:

        a defendant waives removal by taking some substantial offensive or defensive action in
        the state court action indicating a willingness to litigate in that tribunal before filing a
        notice of removal with the federal court. This waiver must be clear and unequivocal,
        meaning that short of the defendant seeking an adjudication on the merits, the right to
        removal is not lost.

Id. at 1098 (internal formatting, quotation marks, and citations omitted). After recognizing

waiver by participation’s common law roots and principles, the Tenth Circuit addressed whether

the defendant had “waived its removal right by filing a motion to dismiss in state court.” Id. at

1098.

        In its de novo review of the district court’s finding that the defendant had waived its

removal right, the Tenth Circuit crafted a bright-line waiver by participation rule:

        We hold that when a defendant files a motion to dismiss seeking disposition, in
        whole or in part, on the merits in state court before removing the case to federal
        court, it manifests a “clear and unequivocal” intent to submit the case to the state
        court's jurisdiction, and thus waives removal. We favor a bright-line rule to avoid
        piecemeal litigation that would distinguish cases based on the length of delay
        between motions to dismiss and motions to remove and based on any number of
        like considerations. Yet we also recognize that in limited circumstances, this bright-
        line rule can lead to unfair results, so we fashion an exception as well.
        We will not find waiver of the right to remove when a state's procedural rules
        compel a defendant's state-court participation. For this exception to apply, we look
        for potential harm to defendants.

Soto Enterprises, Inc., 864 F.3d at 1099 (footnotes omitted).

        The Soto Enterprises’ bright-line rule does not contemplate a situation like discussed in

Akin, where a party’s ability or right to remove arises after it has participated in state court. The

court doubts that Soto Enterprises’ bright-line rule would be applied to a defendant who

participated in state-court proceedings before removal was available. Thus, as noted, the

situation here falls outside of the caselaw because this situation involves two underlying state-


                                                  9
Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.637 Page 10 of 14




court cases where National Interstate manifested an intent to litigate in state court but before its

right to remove had accrued. Thus, without clear guidance from case law, the court looks to

common law waiver doctrines and the statutory right to removal in order to decide the issue at

hand.

        Under the common law, there are two types of waivers: express or implied. Express

waiver is commonly stated as “[t]he voluntary relinquishment or abandonment . . . of a legal

right or advantage.” Waiver, Black's Law Dictionary (11th ed. 2019). Under express waiver,

“[t]he party alleged to have waived a right must have had both knowledge of the existing right

and the intention of forgoing it.” Id. Implied waiver, however, “is evidenced by a party's

decisive, unequivocal conduct reasonably inferring the intent to waive.” Id. This may occur

“where a person has pursued such a course of conduct as to evidence an intention to waive a

right, or where his conduct is inconsistent with any other intention than to waive it.” Id. (citing

28 Am. Jur. 2d Estoppel and Waiver § 160, at 845–46 (1966)). Under these common law waiver

principles, it appears that a party cannot waive a right of which it is unaware.

        This principle appears in the caselaw involving waiver of the right to remove.

Specifically, the law is clear that a party cannot waive its right to remove by its state court

conduct prior to its knowledge of the removability of a case. See Akin, 156 F.3d at 1036; Kenny

v. Wal–Mart Stores, Inc., 881 F.3d 786, 790 (9th Cir. 2018) (holding that a defendant “may

waive the right to remove to federal court where, after it is apparent that the case is removable,

the defendant takes actions in state court that manifest his or her intent to have the matter

adjudicated there, and to abandon his or her right to a federal forum.” (internal quotation marks

and citation omitted) (emphasis added)); Taylor v. United Rd. Servs., Inc., 313 F. Supp. 3d 1161,

1174 (E.D. Cal. 2018) (holding that a defendant’s “litigating in state court until it was on notice



                                                  10
Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.638 Page 11 of 14




of the cases' removability did not waive [its] right to remove”). This principle likely remains

intact after the bright-line waiver rule from City of Albuquerque v. Soto Enterprises, Inc., 864

F.3d 1089 (10th Cir. 2017). Thus, at first glance, it appears that National Interstate cannot be said

to have waived its right to removal by filing its state-court complaint prior to its knowledge of

Parsons’ state-court action. The court, however, reasons that an understanding of what is meant

by “the right to remove” nevertheless compels the conclusion that National Interstate waived its

right to remove.

       The right to removebased on diversity jurisdictioninvolves the interplay of 28 U.S.C.

§§ 1332 and 1441. The purpose of 28 U.S.C. § 1332 is “to provide a neutral forum” for “civil

actions between citizens of different States, between U.S. citizens and foreign citizens, or by

foreign states against U.S. citizens” where the amount in controversy requirement is met. Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). Thus, under section 1332,

Congress gave plaintiffs the statutory right to select a neutral forum for litigation between

citizens of different states. See Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89, 126 S. Ct. 606, 613,

163 L. Ed. 2d 415 (2005) (“While § 1332 allows plaintiffs to invoke the federal court's diversity

jurisdiction, § 1441 gives defendants a corresponding opportunity.”). The removal statute, 28

U.S.C. § 1441, serves the same goalto provide a neutral forum for diverse citizensbut in the

inverse. That is to say, section 1441 provided a path whereby Congress gave defendants the right

to invoke federal jurisdiction so that a plaintiff could not unilaterally determine the forum. Id.

Thus, when courts reference a defendant’s right to remove based on diversity jurisdiction, that is

essentially a court’s shorthand for a defendant’s right to invoke the federal court’s jurisdiction

under section 1332. In fact, the Ninth Circuit has, on occasion, referred to the waiver of the right

to remove as abandoning the “right to a federal forum.” Kenny, 881. F.3d at 790 (citation


                                                 11
Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.639 Page 12 of 14




omitted). Accordingly, as the court continues with its analysis, it will refer to the right at issue as

the right to invoke this court's diversity jurisdiction.

        When the court frames the issue as the right to invoke diversity jurisdiction instead of the

right to remove, the conclusion is inescapable that National Interstate waived that right. National

Interstate’s Complaint could have been filed in federal court according to the factual statements

in its Notice of Removal. See Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1748, reh'g

denied, 140 S. Ct. 17, (2019) (noting that “when determining whether it has original jurisdiction

over a civil action, [courts] should evaluate whether that action could have been brought

originally in federal court” (citation omitted)). Thus, National Interstate voluntarily chose to

forgo its right to invoke diversity jurisdiction and instead file in Utah state court. Filing a

complaint in state court is a clear indication of National Interstates’ intent and willingness to

litigate in state court and not exercise its right to invoke diversity jurisdiction under 28 U.S.C. §

1332. Importantly, nothing compelled National Interstate to file its complaint in state court

andas evidenced by its Notice of RemovalNational Interstate had clear knowledge of its

right to diversity jurisdiction. In short, by choosing not to file in federal court under § 1332,

National Interstate waived its right to invoke diversity jurisdiction under 28 U.S.C. § 1332 and

28 U.S.C. § 1441. 4



4
  The court was unable to find any caselaw that expressly states a party may waive its right to
invoke diversity jurisdiction. Nevertheless, the court finds there are sufficient cases to justify
such a conclusion. Indeed, many courts have found that a party may waive its right to assert
specific removal or remand arguments. For example, in Akin v. Ashland Chemical Co. the Tenth
Circuit found that the Plaintiff waived its right to argue that the notice of removal was improper
by filing an amended complaint and adding parties. 156 F.3d at 1036; see also Albert v. Smith's
Food & Drug Centers, Inc., 356 F.3d 1242, 1248 (10th Cir. 2004) (upholding the district court’s
denial of plaintiff’s motion for remand because the plaintiff “affirmatively utilized the federal
forum for her own purposes after the district court denied her motion to remand.”) Similarly,
removing defendants are not typically allowed to “add new bases for removal . . . for the first
time in opposition to a motion for remand.” Rader v. Sun Life Assur. Co. of Canada, 941
                                                   12
Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.640 Page 13 of 14




        This conclusion that National Interstate waived its right to invoke diversity jurisdiction

also fits with Soto Enterprises’ statement of the common law meaning of waiver by litigation.

Soto Enterprises, Inc., 864 F.3d at 1098. Namely, that waiver occurs by “taking some substantial

offensive . . . action in the state court” which indicates “a willingness to litigate in that tribunal.”

Id. That is precisely what occurred here. National interstate took substantial offensive conduct

indicating a willingness to litigate its claims on the merits in Utah despite possessing the ability

to file in federal court and thereby waived its right to assert diversity jurisdiction.

        The court has one final consideration. Since the facts of this situation involve new legal

questions regarding a party’s waiver of its right to remove or invoke diversity jurisdiction, the

court alternatively finds that the removal standards compel remand because “[a]ll doubts are to

be resolved against removal.” Fajen v. Found. Reserve Ins. Co., 683 F.2d 331, 333 (10th

Cir.1982).

        For the foregoing reasons, the court concludes that National Interstate waived its right to

invoke diversity jurisdiction and, therefore, could not remove Parsons’ state court action. In the

alternative, since there are doubts about the court’s jurisdiction in this instance, remand is

required. Id.

    B. Motion To Dismiss for Lack of Personal Jurisdiction

        The court declines to address the Motion to Dismiss because it has concluded that this

case was improperly removed. Since the removal was improper the court must remand the case

to state court and cannot exercise jurisdiction over the Motion to Dismiss.




F.Supp.2d 1191, 1196 (N.D.Cal.2013) (citing ARCO Env't Remediation, L.L.C. v. Dep't of
Health & Env't Quality of Montana, 213 F.3d 1108, 1117 (9th Cir. 2000)). Thus, the court finds
that a party may waive specific arguments upon which removal may be based, and that occurred
here.
                                                   13
Case 1:21-cv-00052-DAK Document 23 Filed 06/17/21 PageID.641 Page 14 of 14




                                         CONCLUSION

       For the foregoing reasons the court GRANTS Plaintiff’s Motion for Remand. (ECF No.

12.) This case is remanded to the Second Judicial District Court in and for Weber County, State

of Utah. Since the case was improperly removed, the court cannot exercise jurisdiction over the

Individual Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction (ECF No. 11) and,

therefore, that motion is DENIED.

       DATED this 17th day of June, 2021.

                                            BY THE COURT:


                                            __________________________________
                                            DALE A. KIMBALL
                                            United States District Judge




                                               14
